Danforth, J.
It is admitted that up to June 24, 1869, the title to the property in question was in the plaintiff. If the contract made on that day, between him and Philbrick, was “ invalid,” the case shows no evidence whatever of any change of ownership, and the plaintiff must have judgment in his favor.
But the contract was entered into in the State of Vermont, the property was delivered, and the note is payable there, and the party to whom the obligation is due, then was and still is a resident of that State. By the lex loci the contract, as the case finds, is valid and binding upon the parties. By our statute, as it now stands, R. S. 1871, c. Ill, § 5, such a contract is invalid between the parties, as well as others, unless recorded. This statute was passed subsequent to the date of the contract, and does not in terms apply *395to it; nor can it by well-settled principles affect contracts made in oilier States, the validity, force, and effect of such depending upon the laws of the place where made. In this case no question arises as to the remedy but only as to the legality of the contract. If that is valid, Philbrick had no attachable interest in the property replevied, but the title and right of possession remain in the plaintiff. Judgment for plaintiff.
Appleton, C. J.; CuttiNg, KeNT, and Walton, JJ., concurred.